 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. S. AbellCompanyandTruckdrivers and HelpersLocalUnion 355,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Petitioner.Case 5-RC-6878August 26, 1970DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSMCCULLOCHAND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Harvey A.Holzman.Following the hearing and pursuant toSection 102.67 of the NationalLaborRelations BoardRules and Regulations and Statements of Procedure,Series 8, as amended, and by direction of the RegionalDirector for Region 5, this case was transferred totheNational Labor Relations Board for decision.Both the Employer and the Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theAct, theBoard has delegated its powers in connectionwith this case to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds no prejudicialerror.The rulings are hereby affirmed.Upon the entire record in this case,theBoardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.No question affecting commerce exists concerningthe representation of certain employees of the Employ-er within the meaning of Section 9(c)(1) and Section2(6) and(7) of the Act,for the following reasons.The Employer,in distributing its newspapers tocustomers'homes, utilizes,inter alia,the services ofapproximately77 cityhome circulation employees,called district advisors,and of about 800 carriernewsboys.The Petitioner seeks a unit of districtadvisors. The Employer contends and the Petitionerdenies that the district advisors are supervisors of thenewsboys. iThe district advisors and newsboys work throughseven service centers in various partsof the city,operated by six admitted supervisors who supervisethe district advisors. Operating through these service'The Employer asserts that if the carrier newsboys are employees,they should be included in the appropriate unit The Petitioner doescenters, the Employer utilizes four methods ofdistribution, all four of these methods involve theservices of district advisors, but only two involve theuse of carrier newsboys.First, the Employer uses conceded independent con-tractors for rural noncity deliveries and certain cityroutes. There are six district advisors who coordinatework with them and who the parties agree are notsupervisors.The second system consists of approximately 400company route newsboys and 57 district advisorswho work with them.The district advisors are on straight salary; receivelife insurance, medical insurance, workmen's compen-sation, sick leave, and vacation and holiday benefits;have company cars or receive a vehicle allowance;and have a pension plan. Their starting salaries arethe same; they receive promotions based on timeand merit and are interviewed and hired at the mainoffice by the Employer's circulation manager. Eachdistrict advisor is assigned a territory and a specificnumber of boys. He assigns the work, recruits, hires,fires, trains, adjusts grievances, and disciplines theboys, and adjusts customer complaints.The company route boys are assigned a specificnumber of customers and must accept them. Theyare paid by the district advisors, the amount dependingon the number of papers they deliver. The boyscollectmoney from customers and give it to thedistrict advisors. The boys when paid give a receiptwith their names on it to the district advisor whoturns it in to the service center. In addition, theboys receive a bonus for securing new subscribersand for speedy collection and good service. The districtadvisor gives one voucher covering all his boys tothe company treasury department, which in turn paysthe district advisor.In case a boy is sick he must get a replacement.The manner of delivery, including time of day andmethod of delivery, as well as method and mannerof collection, is set by the district advisor. If somecustomer fails to pay the boy, the Employer absorbsthe losses. The boys do not receive any social security,workmen's compensation,' vacation, sick leave, holi-days, or pensions. However, the record reveals thatif they are injured on the job the Employer paysfor medical and hospital care.The third system consists of approximately 400junior route newssboys and 14 district advisors whowork with them. These district advisors havebasically the same duties, authorities, responsibilities,and working conditions as the company route districtadvisors. However, when they recruit a boy for aroute they sign him to a contractnot seek carrier newsboys and, in any event, has an insufficient showing'By statute they are not covered by social security, workmen's compen-of interest for any unit which includes carrier newsboyssation, or minimum wage laws185 NLRB No. 24 A S ABELL COThe boys post a bond and sign a contract, andtheir parents fill out a form which is returned tothe Employer.The boys are given a list of customersin a specific area and must accept all customers.Theydo not have a choice of areas and cannotservice anyone outside their area.Theyare requiredto keep a customer collection book furnished by thedistrict advisor and to return it to him when theyleave the Company. Further,theymust maintaina subscriber list at all times and prepare one ona special form for the Employer. They buy the papersfrom the Employer and sell them to subscribers atprices set by the Employer, keeping the differenceas compensation.Any losses are assumed by theboys.However,theyare not permitted to allow cus-tomers to accumulate credit.In addition,if the routeis small,the district advisor gives the boy a territorialallowance as additional compensation.The boysreceive a bonus for new subscribers as well as forspeedy collection and good service. If one of theirroutes in the judgment of the district advisor is toolarge,part of it is switched to another boy. Theboys are not allowed to sell papers in the streets.Further,the boys have no proprietary interest intheir routes,and on termination of the contract theroute reverts to the Employer.The boys are forbiddento engage in any other business or distribute publica-tions other than the Employer's newspapers, and,if they breach any terms of the agreement, the Employ-er has the right to terminate the contract immediatelyupon notification.'As with the company route boys,they are trainedby thedistrictadvisor, and themeans and method of delivery and collection areset by the district advisor.In case of injury on thejob the Employer pays for hospital and medical care.Both company route boys and junior route boys areissued company I.D. cards.The last method of delivery is direct service. ThePetitioner claims that 20 of the 57 company routecarrier district advisors,supra,are part-time directservice people who, assertedly,are paid the sameas other district advisors and are supervised by eitheranother district advisoror bysomeone in the servicecenters.These people are, assertedly, usually newlyhired,deliver papers,and have no one working underthem.The total number of direct service people cannotbe determined from the record;nor is it clear whetherthey work only part-time for the Employer or workfull-time for the Employer,spending part of suchtime delivering papers and part as district advisorsfor company route boys.In view of our determinationherein,however,we do not have to reach these issues.145Finally, there are six other employees who fillin for district advisors when they are sick or onvacation.From the facts recited above, it is clear beyonddoubt that if the newsboys are employees of theEmployer, the district advisors who work with themare supervisors.The Petitioner contends that the news-boys are not employees of the Employer either becausethey are independent contractors,or because theirrelationship to the Employer is too casual to warranta finding that an employment relationship exists.In determining the status of persons alleged tobe independent contractors,theBoard applies the"right of control"test,which turns essentially onwhether the person for whom the services are per-formed retains the right to control the manner andmeans by which the result is to be accomplished,or whether he controls only the result.In the lattersituation,the status is that of independent contractor.The resolution of this question depends on the factsin each case. No one factor is determinative. Here,as seems typical in cases of this kind, there arepresent factors supporting the position taken by bothparties with respect to the carrier boys status.In the instant case, we are satisfied that both groupsof carrier boys are employees of the Employer.' Weare aware that the evidence reveals several factorsusually present in independent contractor relation-ships.However,these factois are not peculiar tosuch status and are not uncommon in employmentrelationships.Thus,we are not persuaded and donot regard as controlling the facts that the Employerdoes not place the carrier boys on its payroll ormake the usual payroll deductions for them; thatthey do not receive paid vacations,holidays, or sever-ence pay; that the carrier boys make their own collec-tions and obtain replacements when they are unableto service their routes; or that the district advisorsdo not regularly accompany the carrier boys on theirroutes.The result to be accomplished is, of course,the circulation of the Employer's newspapers. Inaccomplishing this result,the carrier boys bear slightresemblance to the independent businessman whoseearnings are controlledby self-determined policiesand personal investment,for the record shows thatthe carrierboysmust sell the newspapers at a pricedetermined by the Employer within territories definedand controlled by the Employer. Moreover,the carrierboys' risk of loss and capacity to draw on personalinitiative to increase their earnings are minimizedAlthough the junior route newsboys sign a contract and the companyroute newsboys do not, there is in fact no meaningful distinction betweenIn addition,theEmployer may terminate the contract by givingthe two groups of newsboys with respect to their relationships to the2 weeks'noticeEmployer and the district advisors 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDto a significant extent by the Employer's practicesand policies which are calculated to prevent competi-tion between carrier boys;itspractice of territorialallowance to compensate for small routes;its rightto change unilaterally the size of the routes; anditscontrol over the number of newspapers whichcarrier boys may receive. Further, the carrier boyshave no proprietary interest in their routes.On these facts,and the record as a whole, wefind that the carrier boys' opportunities for profitsare limited by the Employer's regulation and controlof important aspects of the carrier boys' work. Conse-quently, as the Employer has to a large extent reservedthe right to control the manner and means,in additionto the result, of a carrier boy's work, we concludethat the carrier boys are not independent contractorsbut employees within the meaning of the Act.'It is true,as the Petitioner asserts, that the Boardhas generally held that carrier boys are not employeesof the newspaper for whom they make deliveries.Such findings have, however, been predicated on theevidence adduced and the parties'positions in thespecific cases;'and when as here the evidence prepon-derates in favor of finding that the newsboys areemployees,the Board has made such finding.'Having found that the carrier boys are employeesof the Employer, and because the district advisorswho direct them possessinter aliaauthority to hire,discharge, and responsibly direct the carrier boysunder them, we find that such district advisors aresupervisors within the meaning of Section2(11) ofthe Act.As noted above, there are six district advisors whothe parties agree are not supervisors;inadditionthere are approximately 20 part-time direct servicepeople who may fall into the same category as thesix district advisors.The record is, however,inconclu-sivewith respect to their status or to the questionwhether other employees perform"direct service"work similar to that apparently performed by thoselatterdistrictadvisors.The Petitioner, althoughrequested at the hearing,did not take a clear positionon any other unit except one encompassing the approx-imately 77 district advisors. Taking these factors intoconsideration, we find that the evidence in the recordis insufficient to permit determination concerning theappropriateness of any unit other than the one peti-tioned for.Accordingly, in view of the foregoing and on therecord as a whole,we shall dismiss the petition herein.ORDERIt is hereby ordered that the petition in this casebe, and it hereby is, dismissed.SeeCitizen News Company, Inc,97 NLRB 428See e g,BuffaloCourier Express, Inc,129 NLRB 932,San AntonioLight Division,Hearst Publications,130 NLRB 619,Eureka Newspaper,Inc,154 NLRB 1181,News Syndicate Co, Inc,164 NLRB 422'CitizenNews Company, Inc,97NLRB 428 Nor is there meritto the contention that the newsboys are in effect casual employeesAlthough there may be substantial turnover,the newsboys'work is neitherirregular, intermittent,sporadic,nor occasional